PER CURIAM.
Petitioner seeks review of an order denying his petition for writ of mandamus challenging disciplinary action. We deny the petition for writ of certiorari on the merits. However, pursuant to our decision in Jackson v. McDonough, 81 Fla. L. Weekly D2299, — So.2d -, 2006 WL 2527244 (Fla. 1st DCA Sept.5, 2006), we quash the circuit court’s order on indigen-cy imposing a lien for initiating the petition for writ of mandamus as well as the order imposing the lien for initiating this proceeding. The circuit court should direct the reimbursement of any funds that have been withdrawn from petitioner’s account to satisfy the improper lien orders.
BROWNING, C.J., KAHN and THOMAS, JJ., concur.